Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al (CA 2984056 A1, hereinafter Werner, cited in Applicant’s 09/06/2018 IDS; as previously recited) or, in the alternative, under 35 U.S.C. 103 as obvious over Werner.
Regarding claim 21, Werner teaches a vehicle window glass (i.e. the pane is, for example, a rear window of a passenger car; Page 14, lines 7-10; Page 14, line 30 thru Page 15, line 7), comprising: a glass substrate 1 (glass 1, Fig. 1; Page 14, line 30 thru Page 15, line 7- "substrate 1... single pane safety glass...'’) that is made of soda-lima silicate glass (Page 14, line 30 thru Page 15, line 7; Figure 1); an electrically conductive layer 2 (electrically conductive structure 2, Fig, 1; Page 14, line 30 thru Page 15, line 7 - “printed over the substrate”) forming a conductive pattern over the glass substrate 1 (see claim 1 - "an electrically conductive structure on a region of the substrate.” Also see Page 10, lines 7-11. See Page 14, lines 6-7 - “screen printing”); a lead-free solder layer 4 (soldering compound 4, Fig. 1; Page 15, lines 9-15 -"The soldering compound 4 is lead-free...”) on the electrically conductive layer 2, wherein the solder layer 4 comprises Sn-Ag based solder (“the soldering compound preferably contains tin and ….., silver, or compositions thereof”; Page 10, lines 13-24; Figure 1); and a metal plate element 3 (i.e. the connection element 3 bottom surfaces K lie in one plane and form the contact surface of the connection element 3 for soldering via soldering compound 4; Page 7, line 35 thru Page 8, line 4; Page 15, lines 9-15; Figure 1) on the solder layer 4, the metal plate element 3 comprising an iron alloy (i.e. “the connection element preferably contains at least one iron-containing alloy”; Page 7, line 35 thru Page 8, line 4), wherein the iron alloy comprises at least 48% nickel (i.e. the connection element particularly preferably contains at least 50 wt.-% to 89.5 wt.-% iron, 0 wt.-% to 50 wt.-% nickel; Page 7, line 35 thru Page 8, line 4), wherein a surface K of the metal plate element 3 facing the solder layer 4 is flat (i.e. the connection element 3 bottom surfaces K; Page 15, lines 9-15; Figure 1), wherein the solder layer 4 is configured to have a thickness ranging from 0.1 mm to 0.3 mm (i.e. a thickness ranging from preferably less than 0.3 mm which mostly falls within the claimed range of 0.1 mm to 0.3 mm; Page 11, lines 6-7) to reduce cracking of the glass substrate during a soldering process (this limitation is considered intended use, therefore, little or no patentable weight is given), and the metal plate element 3 is has a thickness ranging from 0.52 mm to 0.65 mm (i.e. a thickness ranging most particularly preferably from 0.4 mm to 1 mm which envelops the claimed range of 0.52 mm to 0.65 mm; Page 9, lines 30-34), wherein a plurality of glass samples are made in accordance with the vehicle window glass, and each of the plurality of glass samples is subject to alternate cycling 20 times from -40˚C to +80°C over 12 hours, held at -40°C for 4 hours with uncontrolled humidity, and held at +80°C with 80% controlled humidity, wherein no cracking occurs in any of the plurality of glass samples having a metal plate element thickness ranging from 0.52 mm to 0.65 mm (this limitation is considered product by process, therefore, little or no patentable weight is given).
To the extent that Applicant doesn't find Werner to teach, disclose, or anticipate any of the claimed ranges with "Sufficient Specificity," as set forth in MPEP 2131.03, then Examiner takes the position that it would have been obvious to one of ordinary skill in the art to make a slight adjustment to the disclosed thickness ranges in Werner to meet the ranges of the claimed invention, based on the desired application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. in re Alier, 105 USPQ 233.
Regarding claim 27, Werner teaches the vehicle window glass as set forth above, wherein the plurality of glass samples include ten samples (this limitation is considered product by process based on claim 21, therefore, little or no patentable weight is given).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13, 16-18, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al (CA 2984056 A1, hereinafter Werner, as previously recited) in view of Schmalbuch et al (US 2015/0296615 A1 as newly recited).
Regarding Claim 1, Werner teaches a vehicle window glass (see the abstract - "for motor vehicles"), comprising: a glass substrate 1 (glass 1, Fig. 1; Page 14, line 30 thru Page 15, line 7 - “substrate 1... single pane safety glass...”); an electrically conductive layer 2 (electrically conductive structure 2, Fig. 1) forming a conductive pattern over the glass substrate 1 (see claim 1 - "an electrically conductive structure on a region of the substrate,”); a lead-free solder layer 4 (soldering compound 4, Fig. 1; Page 15, lines 9-15 - “The soldering compound 4 is lead-free...”) on the conductive layer 2 (see claim 2); and a metal plate element 3 (connection element 3, Fig. 1; Page 14, line 30 thru Page 15, line 7) on the solder layer 4 (see claim 5), the metal plate element 3 comprising an iron alloy (i.e. the connection element contains iron or made of chromium-steel; para. Page 8, line 10 thru Page 9, line 3), wherein the solder layer 4 is configured to have a thickness ranging from 0.1 mm to 0.3 mm (i.e. a thickness ranging from preferably less than 0.3 mm which mostly falls within the claimed range of 0.1 mm to 0,3 mm; Page 11, lines 6-7) to reduce cracking of the glass substrate during a soldering process (this limitation is considered intended use, therefore, little or no patentable weight is given), and the metal plate element 3 is configured to have a thickness ranging from 0.52 mm to 0.65 mm (i.e. a thickness ranging most particularly preferably from 0.4 mm to 1 mm which envelops the claimed range of 0.52 mm to 0.65 mm; Page 9, lines 30-34), wherein a plurality of glass samples are made in accordance with the vehicle window glass, and each of the plurality of glass samples is subject to alternate cycling 20 times from -40˚C to +80°C over 12 hours, held at -40°C for 4 hours with uncontrolled humidity, and held at +80°C with 80% controlled humidity, wherein no cracking occurs in any of the plurality of glass samples having a metal plate element thickness ranging from 0.52 mm to 0.65 mm (this limitation is considered product by process, therefore, little or no patentable weight is given).
Werner's does not explicitly disclose that the electrically conductive layer comprises a pair of bus bars connected to a plurality of conductive wires; a lead-free solder layer on at least one of the pair of bus bars of the conductive layer. 
In the same field of endeavor of a vehicle window glass, Schmalbuch et al teaches that it is known in the art to provide an electrically conductive layer 2 (i.e. electrically conductive structure in the form of a heating conductor structure is applied on the substrate surface; Para. 0072) comprises a pair of bus bars (i.e. “electrically conductive structure is applied, for example, in the form of bus bars on opposite edges of the pane; Para. 0038) connected to a plurality of conductive wires (i.e. conductive wires; Para. 0035); a lead-free solder layer 5 (lead free solder material 5, Fig. 1; para. 0072) on at least one of the pair of bus bars of the conductive layer 2 (Para. 0035; Figures 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the electrically conductive layer as taught by Werner, by incorporating the electrically conductive layer as taught by Schmalbuch et al, thereby providing improved conductivity in multiple conductive layers, thus eliminating the higher electrical resistance point in a single conductivity layer.
To the extent that Applicant doesn't find Werner to teach, disclose, or anticipate any of the claimed ranges with "Sufficient Specificity," as set forth in MPEP 2131.03, then Examiner takes the position that it would have been obvious to one of ordinary skill in the art to make a slight adjustment to the disclosed thickness ranges in Werner to meet the ranges of the claimed invention, based on the desired application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. in re Alier, 105 USPQ 233.
Regarding Claim 3, Werner teaches the vehicle window as set forth above, wherein the solder layer 4 is made of a tin-based metal alloy comprising silver (see Page 15, lines 9-15 - “The soldering compound 4 is lead-free, contains 57 wt.~% bismuth, 40 wt.-% tin, and 3 wt.-% silver, and has a thickness of 250 µm.").
Regarding Claim 4, Werner teaches the vehicle window glass as set forth above, wherein the metal plate element 3 is comprised in an electrical connector 5 for connecting the electrically conductive layer 2 to electric wiring, (Page 14, line 30 thru Page 15, line 7 - "The connection element 3 serves for the electrical contacting of the electrically conductive structure 2 to an external power supply via a connection cable (not shown).").
Regarding Claim 5, Werner teaches the vehicle window glass as set forth above, wherein the electrical connector 5 comprises first and second said metal plate elements 3b (soldering feet 3b, Fig, 2; Page 15, line 9-15} and a bridge portion (bridge region 3a, Fig. 2; Page 15, line 9-15} connecting the first and second metal plate elements 3b (Page 15, line 9-15).
Regarding Claim 6, Werner teaches the vehicle window glass as set forth above, wherein the first and second metal plate elements 3, 3b and the bridge portion 3a are formed integrally from a single piece of metal plate material (see the cross-section of the electrical connector, shown in Fig. 2).
Regarding Claim 8, Werner teaches the vehicle window glass as set forth above, wherein the thickness of the metal plate element 3 is from 0.54 mm to 0.6 mm (see claim 1 – most particularly preferably from 0.1 mm to 4 mm).
Regarding Claim 9, Werner teaches the vehicle window glass as set forth above, wherein the iron alloy of metal plate element 3 is selected from an iron-nickel alloy and iron-nickel-cobalt alloy (Page 7, line 35 thru Page 8, line 8).
Regarding Claim 10, Werner teaches the vehicle window glass as set forth above, but is silent as to the iron alloy of metal plate element 3 being comprise 48% nickel (The connection element particularly preferably contains at least 50 wt.-% to 89.5 wt.-% iron, 0 wt.-% to 50 wt.-% nickel, wherein the metal plate element is made of at least one iron-containing alloy with 48% nickel and the balance of iron; Page 7, lines 35 thru Page 8, line 4).
Regarding Claim 11, Werner teaches the vehicle window glass as set forth above, wherein a surface of the metal plate element 3 facing the solder layer 4 is flat (see Figs, 1 and 2).
Regarding Claim 12, Werner teaches the vehicle window glass as set forth above, wherein the metal plate element 3 is coated with one or more metals selected from NL Cu and Ag (see at least Page 9, line 22-24).
Regarding Claim 13, Werner teaches the vehicle window glass as set forth above, wherein the metal plate element 3 is coated (“adhesion-promoting layer") with a Ni layer of 0.1 µm - 0.3 µm thickness on the metal plate element 3, a Cu layer of 2 µm - 5 µm (0.1 µm to 10 µm) thickness on the Ni layer, and an Ag layer of 5 µm - 8 µm thickness on the Cu layer (3 µm to 20 µm), (Page 12, line 35 thru Page 2). 
Werner's Ni layer is not disclosed as being at a 2 µm to 5 µm thickness.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust or modify the thickness of Werner’s Ni layer to any desired thickness, such as the one claimed, based on the desired application.
Regarding Claim 16, Werner teaches a vehicle window glass, comprising: a glass substrate 1 (glass 1, Fig. 1; Page 14, line 30 thru Page 15, line 7 - “substrate 1... single pane safety an electrically conductive layer 2 (electrically conductive structure 2, Fig. 1; Page 14, line 30 thru Page 15, line 7 - "printed over the substrate...”) forming a conductive pattern over the glass substrate 1 (see claim 1 - “an electrically conductive structure 2 on a region of the substrate 1."); a lead-free solder layer 4 (soldering compound 4, Fig. 1; Page 15, lines 9-15 - “The soldering compound 4 is lead-free...”) on the conductive layer 2 (see claim 2); and an electrical connector 3 (connection element 3, Fig. 1) for connecting the electrically conductive layer 2 to electric wiring (Page 14, line 30 thru Page 15, line 7 - “The connection element 3 serves for the electrical contacting of the electrically conductive structure 2 to an external power supply via a connection cable (not shown).”), the electrical connector 3 comprising first and second metal plate elements 3b (soldering feet 3b, Fig 2; Page 15, lines 9-15) each contacting the lead-free solder layer 4 and a bridge portion 3a (bridge region 3a, Fig. 1; Page 15, lines 9-15) connecting the first and second metal plate elements 3b (see Figs. 1 and 2), the metal plate elements 3b and the bridge portion 3b being formed integrally from a single piece of metal plate material (see Fig. 2) which is an iron alloy (Page 7, line 35 thru Page 8, line 8), wherein the solder layer 4 is configured to have a thickness ranging from 0.1 mm to 0.3 mm (i.e. a thickness ranging from preferably less than 0.3 mm which mostly falls within the claimed range of 0.1 mm to 0,3 mm; Page 11, lines 6-7) to reduce cracking of the glass substrate during a soldering process (this limitation is considered intended use, therefore, little or no patentable weight is given), and each metal plate element 3b is configured to have a thickness ranging from 0.52 mm to 0.65 mm (i.e. a thickness ranging most particularly preferably from 0.4 mm to 1 mm which envelops the claimed range of 0.52 mm to 0.65 mm; Page 9, lines 30-34), wherein a plurality of glass samples are made in accordance with the vehicle window glass, and each of the plurality of glass samples is subject to alternate cycling 20 times from -40˚C to +80°C over 12 hours, held at -40°C for 4 hours with uncontrolled humidity, and held at +80°C with 80% controlled humidity, wherein no cracking occurs in any of the plurality of glass samples having a metal plate element thickness ranging from 0.52 mm to 0.65 mm (this limitation is considered product by process, therefore, little or no patentable weight is given).
Werner's does not explicitly disclose that the electrically conductive layer comprises a pair of bus bars connected to a plurality of conductive wires; a lead-free solder layer on at least one of the pair of bus bars of the conductive layer. 
In the same field of endeavor of a vehicle window glass, Schmalbuch et al teaches that it is known in the art to provide an electrically conductive layer 2 (i.e. electrically conductive structure in the form of a heating conductor structure is applied on the substrate surface; Para. 0072) comprises a pair of bus bars (i.e. “electrically conductive structure is applied, for example, in the form of bus bars on opposite edges of the pane; Para. 0038) connected to a plurality of conductive wires (i.e. conductive wires; Para. 0035); a lead-free solder layer 5 (lead free solder material 5, Fig. 1; para. 0072) on at least one of the pair of bus bars of the conductive layer 2 (Para. 0035; Figures 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the electrically conductive layer as taught by Werner, by incorporating the electrically conductive layer as taught by Schmalbuch et al, thereby providing improved conductivity in multiple conductive layers, thus eliminating the higher electrical resistance point in a single conductivity layer.
To the extent that Applicant doesn't find Werner to teach, disclose, or anticipate any of the claimed ranges with "Sufficient Specificity," as set forth in MPEP 2131.03, then Examiner takes the position that it would have been obvious to one of ordinary skill in the art to make a slight adjustment to the disclosed thickness ranges in Werner to meet the ranges of the claimed invention, based on the desired application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. in re Alier, 105 USPQ 233.
Regarding Claim 17, Werner teaches the vehicle window glass as set forth above, wherein the thickness of each of said metal plate elements 3 is from 0.54 mm to 0.60 mm (see claim 1-0.1 mm to 4 mm).
Regarding Claim 18, Werner discloses the vehicle window' glass as set forth above, wherein the electrical connector 2 is made of an iron alloy (see claim 7).
Regarding claim 22, Werner teaches the vehicle window glass as set forth above, wherein the plurality of glass samples include at least ten samples (this limitation is considered product by process based on claim 1, therefore, little or no patentable weight is given).
Regarding claims 23 and 25, Werner teaches the vehicle window glass as set forth above, wherein the plurality of glass samples include ten samples (this limitation is considered product by process based on claims 1 and 16, therefore, little or no patentable weight is given).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Werner et al (CA 2984056 A1, hereinafter Werner, as previously recited) in view of Schmalbuch et al (US 2015/0296615 A1 as newly recited) as applied to claim 1 above, and further in view of Hoepfner et al (US 2007/0224842, hereinafter Hoepfner as previously recited).
Regarding Claim 14, Werner in view of Schmalbuch et al teaches the vehicle window glass as set forth above, further comprising a colored (inherently colored) screen print (6, Fig, 1; Page 14, line 30 thru Page 15, line 7) between the glass substrate 1 and the conductive layer 2 (Page 14, line 30 thru Page 15, line 7 - “The electrical contacting is concealed for an observer outside the vehicle by a masking screen print 6 between the electrically conductive structure 2 and the substrate 1”).
Werner in view of Schmalbuch et al is silent to the screen print being “a colored sintered ceramic band,” as claimed.
However, Hoepfner discloses an electrical connector for a window pane (10, Fig. 2) of a vehicle (see title) that uses a colored (black) ceramic band (ceramic layer 26, Fig. 4} between a glass substrate 1 (substrate 14, Fig. 4) and a conductive layer 2 (conductor 18, Fig. 4; See para. 0047). As paragraph 0047 indicates, the substrate 14 uses an adhesive to adhere the pane (10) to a vehicle. “The ceramic layer 26 protects an adhesive on the substrate 14 from UV degradation.”
Moreover, Hoepfner teaches that it’s known to apply a paste via a sintering process by applying conductor (18) as a paste to substrate (14). ‘The sintering process also prevents mechanical stress from developing between the conductor 18 and the substrate 14.” (See para. 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner’s in view of Schmalbuch et al screen print to be a “colored sintered ceramic band” in substantially the same fashion as to Hoepfner's teachings, in order to protect the adhesive from UV degradation and avoid mechanical stress between the colored sintered ceramic band and the glass substrate.

Claims 15, 19, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al (CA 2984056 A1, hereinafter Werner, as previously recited) in view of Hoepfner et al (US 2007/0224842, hereinafter Hoepfner as previously recited) and Schmalbuch et al (US 2015/0296615 A1 as newly recited).
Regarding Claim 15, Werner discloses a vehicle window glass, comprising a glass substrate 1 (glass 1, Fig. 1; Page 14, line 30 thru Page 15, line 7 - “substrate 1... single pane safety glass...”); an electrically conductive layer 2 (electrically conductive structure 1, Fig. 1; Page 14, line 30 thru Page 15, line 7 - “printed over the substrate...”) forming a conductive pattern over the glass substrate 1 (see claim 1 - “an electrically conductive structure on a region of the substrate.”); a lead-free solder layer 4 (soldering compound 4, Fig. 1; Page 15, lines 9-15 - “The soldering compound 4 is lead-free...”) on the conductive layer 2 (see claim 2); and an electrical connector 3 (connection element 3, Fig. 1) connected to the conductive layer 2 by the lead-free solder layer 4 (para. 0080), the electrical connector 5 comprising a metal plate element 3 (connection element 3, Fig. 1 is plate-shaped; Page 14, line 30 thru Page 15, line 7) contacting the solder layer 4 (see claim 5), the metal plate element 3 comprising an iron alloy selected (i.e. the connection element contains iron or made of chromium-steel; para. Page 8, line 10 thru Page 9, line 3) from an iron nickel alloy and an iron-nickel-cobalt alloy, wherein the solder layer 4 is configured to have a thickness ranging from 0.1 mm to 0.3 mm (i.e. a thickness ranging from preferably less than 0.3 mm which mostly falls within the claimed range of 0.1 mm to 0,3 mm; Page 11, lines 6-7) to reduce cracking of the glass substrate during a soldering process (this limitation is considered intended use, therefore, little or no patentable weight is given), and the metal plate element 3 is configured to have a thickness ranging from 0.52 mm to 0.65 mm (i.e. a thickness ranging most particularly preferably from 0.4 mm to 1 mm which envelops the claimed range of 0.52 mm to 0.65 mm; Page 9, lines 30-34), wherein a plurality of glass samples are made in accordance with the vehicle window glass, and each of the plurality of glass samples is subject to alternate cycling 20 times from -40˚C to +80°C over 12 hours, held at -40°C for 4 hours with uncontrolled humidity, and held at +80°C with 80% controlled humidity, wherein no cracking occurs in any of the plurality of glass samples having a metal plate element thickness ranging from 0.52 mm to 0.65 mm (this limitation is considered product by process, therefore, little or no patentable weight is given).
Werner does not disclose that a ceramic band layer (i.e. ceramic layer 26, Figure 4) between the electrically conductive layer and the glass substrate; wherein the electrically conductive layer comprises a pair of bus bars connected to a plurality of conductive wires; a lead-free solder layer on at least one of the pair of bus bars of the conductive layer.
However, Hoepfner discloses an electrical connector for a window pane (10, Fig. 2) of a vehicle (see title) that uses a colored (black) ceramic band (ceramic layer 26, Fig. 4) between a glass substrate (substrate 14, Fig. 4) and a conductive layer (conductor 16, Fig. 4; See para. 0047). As paragraph 0047 indicates, the substrate 14 uses an adhesive to adhere the pane (10) to a vehicle, “The ceramic layer 26 protects an adhesive on the substrate 14 from UV degradation.”
In the same field of endeavor of a vehicle window glass, Schmalbuch et al teaches that it is known in the art to provide an electrically conductive layer 2 (i.e. electrically conductive structure in the form of a heating conductor structure is applied on the substrate surface; Para. 0072) comprises a pair of bus bars (i.e. “electrically conductive structure is applied, for example, in the form of bus bars on opposite edges of the pane; Para. 0038) connected to a plurality of conductive wires (i.e. conductive wires; Para. 0035); a lead-free solder layer 5 (lead free solder material 5, Fig. 1; para. 0072) on at least one of the pair of bus bars of the conductive layer 2 (Para. 0035; Figures 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner’s screen print to be a “colored sintered ceramic band” in substantially the same fashion as to Hoepfner’s teachings, in order to protect the adhesive from UV degradation and avoid mechanical stress between the colored sintered ceramic band and the glass substrate. Furthermore, by incorporating the electrically conductive layer as taught by Schmalbuch et al, in order to improve conductivity in multiple conductive layers, thus eliminating the higher electrical resistance point in a single conductivity layer. Therefore the resulting structure of Werner in view of Hoepfner and Schmalbuch would result in the bus bars being "on the ceramic band layer,” as claimed.
To the extent that Applicant doesn't find Werner to teach, disclose, or anticipate any of the claimed ranges with "Sufficient Specificity," as set forth in MPEP 2131.03, then Examiner takes the position that it would have been obvious to one of ordinary skill in the art to make a slight adjustment to the disclosed thickness ranges in Werner to meet the ranges of the claimed invention, based on the desired application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alier, 105 USPQ 233.
Regarding Claim 19, Werner teaches a vehicle window glass, comprising: a glass substrate 1 (glass 1, Fig. 1; Page 14, line 30 thru Page 15, line 7 - "substrate 1... single pane safety glass...'’); a colored (inherently colored) screen print 6 (Fig. 1; Page 14, line 30 thru Page 15, line 7) on the glass substrate 1 (Page 14, line 30 thru Page 15, line 7- “The electrical contacting is concealed for an observer outside the vehicle by a masking screen print 6 between the electrically conductive structure 2 and the substrate 1.”), an electrically conductive layer 2 (electrically conductive structure 2, Fig, 1; Page 14, line 30 thru Page 15, line 7 - “printed over the substrate,”) forming a conductive pattern over the glass substrate 1 (see claim 1 - "an electrically conductive structure on a region of the substrate.” Also see Page 10, line 7-11. See Page 14, line 6-7 - “screen printing. ’), the conductive pattern including a bus bar (see Fig. 2, electrically conductive structure 2 is bar or strip-shaped, i.e. a bus bar) which is on the colored screen print (para. 0080); an electrical connector 5 (connection element 3, Fig. 1) comprising at least first and second metal plate elements 3b (soldering feet 3b, Fig 2; Page 15, lines 9-10) and a bridge portion 3a (bridge region, Fig. 1; Page 15, lines 9-10) connecting the plate elements 3 (see Figs. 1 and 2), the electrical connector 5 being connected to the bus bar of the electrically conductive layer 2 (Page 14, line 30 thru Page 15, line 7); and respective lead-free solder layers 4 (soldering compound 4, Fig. 1; Page 15, lines 9-10 -"The soldering compound 4 is lead-free...”) contacting directly between the first and second metal plate elements 3b and the conductive layer 2 to effect said connection to the bus bar (Page 15, lines 9-10), the metal plate elements 3 and the bridge portion 3b being formed integrally with one another (see Fig. 2) and comprising an iron alloy (i.e. the connection element contains iron or made of chromium-steel; Page 8, lines 10 thru Page 9, line 3), and wherein the surfaces of the metal plate elements 3 facing the respective solder layers 4 (Figure 1) are flat, being free of protrusions, indentations bends and angles (Page 14, line 30 thru Page 15, line 15; Figures 1-4), wherein each solder layer 4 is configured to have a thickness ranging from 0.1 mm to 0.3 mm (i.e. a thickness ranging from preferably less than 0.3 mm which mostly falls within the claimed range of 0.1 mm to 0,3 mm; Page 11, lines 6-7) to reduce cracking of the glass substrate during a soldering process (this limitation is considered intended use, therefore, little or no patentable weight is given), and each metal plate element 3 is configured to have a thickness ranging from 0.52 mm to 0.65 mm (i.e. a thickness ranging most particularly preferably from 0.4 mm to 1 mm which envelops the claimed range of 0.52 mm to 0.65 mm; Page 9, lines 30-34), wherein a plurality of glass samples are made in accordance with the vehicle window glass, and each of the plurality of glass samples is subject to alternate cycling 20 times from -40˚C to +80°C over 12 hours, held at -40°C for 4 hours with uncontrolled humidity, and held at +80°C with 80% controlled humidity, wherein no cracking occurs in any of the plurality of glass samples having a metal plate element thickness ranging from 0.52 mm to 0.65 mm (this limitation is considered product by process, therefore, little or no patentable weight is given).
Werner does not disclose that the colored screen print Is “a sintered ceramic band layer on the glass substrate”, the conductive pattern including a pair of bus bars that are on the ceramic band layer, wherein the pair of bus bars are configured to connect to a plurality of conductive wires of the electrically conductive layer; respective lead-free solder layers contacting directly between the first and second metal plate elements and at least one of the pair of bus bars of the conductive layer. 
However, Hoepfner teaches an electrical connector for a window pane (10, Fig. 2) of a vehicle (see title) that uses a colored (black) ceramic band (ceramic layer 26, Fig. 4) between a glass substrate (substrate 14, Fig. 4) and a conductive layer (conductor 16, Fig. 4; See para. 0047). As paragraph 0047 indicates, the substrate 14 uses an adhesive to adhere the pane (10) to a vehicle, “The ceramic layer 26 protects an adhesive on the substrate 14 from UV degradation.” As shown in Figure 2, the conductive layer (i.e. conductive pattern 16 or bus bars; See para. 0047) is on ceramic band layer (ceramic layer 26, Fig. 2, 2A and 4). 
Moreover, Hoepfner teaches that it’s known to apply a paste via a sintering process by applying conductor (16) as a paste to substrate (14). “The sintering process also prevents mechanical stress from developing between the conductor 16 and the substrate 14.” See para. 0045.
In the same field of endeavor of a vehicle window glass, Schmalbuch et al teaches that it is known in the art to provide that the pair of bus bars (i.e. “electrically conductive structure is applied, for example, in the form of bus bars on opposite edges of the pane; Para. 0038) are configured to connect to a plurality of conductive wires (i.e. conductive wires; Para. 0035) of the electrically conductive layer 2 (i.e. electrically conductive structure in the form of a heating conductor structure is applied on the substrate surface; Para. 0035 and 0072); respective lead-free solder layers 5 (lead free solder material 5, Fig. 1; para. 0072) contacting directly between the first and second metal plate elements 3 (the connection element 3, Fig. 1; para. 0072) and at least one of the pair of bus bars of the conductive layer 2 (Para. 0035; Figures 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Werner’s screen print to be a “colored sintered ceramic band” in substantially the same fashion as to Hoepfner’s teachings, in order to protect the adhesive from UV degradation and avoid mechanical stress between the colored sintered ceramic band and the glass substrate. Furthermore, by incorporating the electrically conductive layer as taught by Schmalbuch et al, in order to improve conductivity in multiple conductive layers, thus eliminating the higher electrical resistance point in a single conductivity layer. Therefore the resulting structure of Werner in view of Hoepfner and Schmalbuch would result in the bus bars being "on the ceramic band layer,” as claimed.
To the extent that Applicant doesn't find Werner to teach, disclose, or anticipate any of the claimed ranges with "Sufficient Specificity," as set forth in MPEP 2131.03, then Examiner takes the position that it would have been obvious to one of ordinary skill in the art to make a slight adjustment to the disclosed thickness ranges in Werner to meet the ranges of the claimed invention, based on the desired application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. in re Alier, 105 USPQ 233.
Regarding claims 24 and 26, Werner teaches the vehicle window glass as set forth above, wherein the plurality of glass samples include ten samples (this limitation is considered product by process based on claims 15 and 19, therefore, little or no patentable weight is given).

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Werner does not disclose respective claimed thickness ranges of the “solder layer” and “metal plate element” in independent claim 1 with “‘sufficient specificity” to constitute an anticipation of the claim. Moreover, the primary reference Werner teaches away from the claimed ranges. Comparative Example 2 of the present application explicitly shows that cracking of the glass substrate layer occurs when the metal plate is 0.8 mm thick, which 1s disclosed as a preferred embodiment in Werner. Specifically, Werner at the cited page 9, lines 30-32 discloses that: “The material thickness of the connection element is preferably from 0.1] mm to 4 mm, particularly preferably from 0.2 mm to 2 mm, most particularly preferably from 0.4 mm to | mm, for example, 0.8 mm” (Emphasis added.)” on remarks page 9, line 21 and page 10, lines 1-9.  In response to Applicant’s arguments, the claimed solder layer thickness falls within the prior art range.  However, if the Applicant doesn't find Werner to teach, disclose, or anticipate any of the claimed ranges with "Sufficient Specificity," as set forth in MPEP 2131.03, then Examiner takes the position that it would have been obvious to one of ordinary skill in the art to make a slight adjustment to the disclosed thickness ranges in Werner to meet the ranges of the claimed invention, based on the desired application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. in re Alier, 105 USPQ 233.
Applicant further argues that “Applicant respectfully submits that Werner, Schmalbuch, and Hoepfner, when taken individually or in combination with one another, are sent with respect to “wherein the solder layer has a thickness ranging from 0.1 mm to 0.3 mm to reduce cracking of the glass substrate during a soldering process, and the metal plate element has a thickness ranging from 0.42 mm to 0.65 mm, wherein a plurality of glass samples are made in accordance with the vehicle window glass, and each of the plurality of glass samples is subject to alternate cycling 20 times from -40 ˚C to +80 “C over 12 hours, held at -40 °C for 4 hours with uncontrolled humidity, and held at +80 °C with 80% controlled humidity, wherein no cracking occurs in any of the plurality of glass samples having a metal plate element thickness ranging from 0.52 mm to 0.65 mm,” as new set forth in independent claim | of the present application.” on remarks page 10, lines 29-31, and page 11, lines 1-7.  In response to Applicant’s arguments, wherein the solder layer 4 is configured to have a thickness ranging from 0.1 mm to 0.3 mm (i.e. a thickness ranging from preferably less than 0.3 mm which mostly falls within the claimed range of 0.1 mm to 0.3 mm; Page 11, lines 6-7) to reduce cracking of the glass substrate during a soldering process (this limitation is considered intended use, therefore, little or no patentable weight is given), and the metal plate element 3 is has a thickness ranging from 0.52 mm to 0.65 mm (i.e. a thickness ranging most particularly preferably from 0.4 mm to 1 mm which envelops the claimed range of 0.52 mm to 0.65 mm; Page 9, lines 30-34), wherein a plurality of glass samples are made in accordance with the vehicle window glass, and each of the plurality of glass samples is subject to alternate cycling 20 times from -40˚C to +80°C over 12 hours, held at -40°C for 4 hours with uncontrolled humidity, and held at +80°C with 80% controlled humidity, wherein no cracking occurs in any of the plurality of glass samples having a metal plate element thickness ranging from 0.52 mm to 0.65 mm (this limitation is considered product by process, therefore, little or no patentable weight is given). To the extent that Applicant doesn't find Werner to teach, disclose, or anticipate any of the claimed ranges with "Sufficient Specificity," as set forth in MPEP 2131.03, then Examiner takes the position that it would have been obvious to one of ordinary skill in the art to make a slight adjustment to the disclosed thickness ranges in Werner to meet the ranges of the claimed invention, based on the desired application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. in re Alier, 105 USPQ 233.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
08/25/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761